DETAILED ACTION
	This office action is in response to the filing of the present application on 6/8/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species
Species I - the MEMS sound transducer with a first electrode structure 111 and second electrode structure 112, where their separation 120 is enclosed by second electrode structure in a circular manner as shown in Figure 2B or 4B
Species II - the MEMS sound transducer with a first electrode structure 111 and second electrode structure 112, where their separation 120 opened as shown in Figure 2C and 4C
Species III - the MEMS sound transducer with separation 120 making an X thereby making a first electrode structure 111, second electrode structure 112, third electrode structure 113, and fourth electrode structure 114 as shown in Figure 3A
Species IV - the MEMS sound transducer with a first electrode structure 111, second electrode structure 112, and third electrode structure 113, where their separation 120 structure forms a Y as shown in Figure 3B
Species V - the MEMS sound transducer with a first electrode structure 111 and second electrode structure 112, where their separation 120 forms a zig zag as shown in Figure 3C
Species VI - the MEMS sound transducer with a first electrode structure 111 and second electrode structure 112, where their separation 120 forms a sinusoidal shape as shown in Figure 3D
Species VII - the MEMS sound transducer with a first electrode structure 111, second electrode structure 112, third electrode structure 113, fourth electrode structure 114, fifth electrode structure 115, and sixth electrode structure 116, where their separation 120 has a square and meandering lines as shown in Figure 3E
Species VIII -  the MEMS sound transducer with a first electrode structure 111, second electrode structure 112, and third electrode structure 113, where their separation 120 is an elliptical shape as shown in Figure 3F
Species IX - the MEMS sound transducer with a first electrode structure 111 and second electrode structure 112, where their separation 120 is a straight line down the middle as shown in Figure 3G (mislabeled as 3D)
Species X - the MEMS sound transducer with a first electrode structure 111 and second electrode structure 112, where their separation 120 is an open meander shape in a “random” manner as shown in Figure 3H.

 The species are independent or distinct because Applicants have not shown an embodiment which combines all the species, therefore Examiner indicates that by Applicant’s disclosure, each species is mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813